Name: Commission Regulation (EEC) No 3489/80 of 23 December 1980 amending Regulation (EEC) No 2518/70 as regards the list of representative wholesale markets and ports for fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 80 Official Journal of the European Communities No L 365/ 11 COMMISSION REGULATION (EEC) No 3489/80 of 23 December 1980 amending Regulation (EEC) No 2518 /70 as regards the list of representative wholesale markets and ports for fishery products THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Greece , and in particular Article 146 (2) thereof, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organiza ­ tion of the market in fishery products ('), as last amended by Regulation (EEC) No 3443/80 (*), and in particular Articles 10 (3 ), 14 (4) and 16 (6 ) thereof, Whereas the representative wholesale markets and ports for Greece must be added to the Annex to Commission Regulation (EEC) No 2518 /70 of 10 December 1970 on price recording and fixing the list of representative wholesale markets or ports for fishery products ( 3 ), as last amended by Regulation ( EEC) No 390/80 (4 ) ; Whereas the trend recorded in respect of hake on Community markets makes it necessary to add the port of Mallaig to the list of representative wholesale markets and ports and to delete from that list the ports of Bremerhaven , Cuxhaven and Hamburg ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fishery Products , HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2518 /70 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1980 . For the Commission Finn GUNDELACH Vice-President ( ¢) OJ No L 20 , 28 . 1 . 1976 , p. 1 . (-') OJ No L 359 , 31 . 12 . 1980 . ( 3 ) OJ No L 271 , 15 . 12 . 1970 , p . 15 . C ) OJ No L 45 , 20 . 2 . 1980 , p. 10 . No L 365/ 12 Official Journal of the European Communities 31 . 12. 80 ANNEX REPRESENTATIVE WHOLESALE MARKETS AND PORTS FOR FISHERY PRODUCTS I. Products listed in Annex I (A) to Regulation (EEC) No 100/76 1 . Herrings the combined markets of the combined markets of the combined markets of Boulogne-sur-Mer Bremerhaven/Cuxhaven Dunmore East/Cobh Hirtshals/Skagen Killybegs Lerwick Mallaig/Oban/Ullapool/Stornoway Scheveningen/IJmuiden the combined markets of the combined markets of the combined markets of the combined markets of 2 . Sardines Ancona/Cesenatico Chioggia/Porto Garibaldi Kavala La Turballe Marseille Patras Port-Vendres Saint-GuÃ ©nolÃ © Salerno Salonika Sete Trapani Viareggio 3 . Redfish 4. Cod the combined markets of the combined markets of the combined markets of the combined markets of the combined markets of 5 . Saithe the combined markets of the combined markets of the combined markets of Boulogne-sur-Mer Bremerhaven/Cuxhaven Ostende Aberdeen/Peterhead Boulogne-sur-Mer Bremerhaven/Cuxhaven Esbjerg/ThyborÃ ¸n Grimsby/Hull IJmuiden Ostende Aberdeen Boulogne-sur-Mer Bremerhaven/Cuxhaven Grimsby/Hull Hirtshals/Skagen IJmuiden Lorient Aberdeen/Peterhead Boulogne-sur-Mer Bremerhaven/Cuxhaven Grimsby/Hull Hanstholm/ThyborÃ ¸n IJmuiden Killybegs Lorient Ostende 6 . Haddock the combined markets of the combined markets of the combined markets of the combined markets of 7 . whiting the combined markets of Aberdeen/Peterhead Boulogne-sur-Mer IJmuiden Lorient 8 . Mackerel Boulogne-sur-Mer Concarneau Douarnenez Falmouth Hirtshals/Skagen IJmuiden Killybegs the combined markets of 31 . 12. 80 Official Journal of the European Communities No L 365/ 13 the combined markets of Mallaig/Ullapool Newlyn Piraeus Plymouth 9 . Anchovies Ancona/Cesenaticothe combined markets of the combined markets of Chioggia/Porto Garibaldi Kavala Patras Piraeus Port-Vendres Pozzuoli Saint-Jean-de-Luz Salerno Salonika Trapani Viareggio 10 . Plaice the combined markets of Esbjerg/Thyboron Lowestoft Hamburg IJmuiden Zeebrugge La Rochelle Lorient Mallaig 1 1 . Hake II . Products listed in Annex I (C) to Regulation (EEC) No 100/76 Shrimps of the genus Crangon spp the combined markets of Cuxhaven/Dorum/Spieka/Wremen Den Oever Husum Zeebrugge III . Products listed in Annex II to Regulation (EEC) No 100/76 1 . Sardines the combined markets of the combined markets of 2 . Sea-beam of the species Dentex dentex and Pagellus 3 . Squid (Loligo spp) Concarneau/Douarnenez Bayonne/Saint-Jean-de-Luz Kavala Salonika Anzio Bari Piraeus San Benedetto del Tronto Anzo Bari Piraeus San Benedetto del Tronto Anzio Bari Piraeus San Benedetto del Tronto Anzio Bari Piraeus San Benedetto del Tronto Anzio Bari Piraeus San Benedetto del Tronto 4 . Squid (Ommastrephes sagittatus, Todarodes sagittatus, Illex spp) 5 . Cuttlefish of the species Sepia officinalis , Rossia macrosoma, Sepiola rondeleti 6 . Octopus IV. Products listed in Annex III (A) of Regulation (EEC) No 100/76 All species of tunny Audierne Cagliari Camaret Concarneau Douarnenez Saint-Jean-de-Luz Trapani